DETAILED ACTION
	This Office Action, based on application 16/985,348 filed 5 August 2020, is filed in response to applicant’s amendment and remarks filed 4 February 2022.  Claims 1-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 4 February 2022 in response to the Office Action mailed 4 October 2021, have been fully considered below.
Claim Objections
The Office withdraws the previously issued objections in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 102/103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose the limitations of Claim 1 as amended.  Applicant’s remarks on Pages 6-8 provide a background description of applicant’s invention and attempts to identify the distinction between applicant’s invention and DAYAL.  In terms of identifying distinctions between applicant’s invention and cited prior art, the applicant alleges DAYAL provides no disclosure of overwriting data in one snapshot with data from another snapshot (Page 8); the Office respectfully disagrees.  Col 10, Lines 38-57 of DAYAL describes how successive snapshots (aka snapshot lineages, incremental snapshots, or delta representations) are stored in DAYAL’s storage system. DAYAL notes “each subsequently generated snapshot stores only new or modified data relative to its immediate ancestor snapshot.  Put another way, a descendant snapshot stores data at an offset that overwrites the data at the same offset of its immediate ancestor snapshot.”  As such, the Office maintains the creation of a descendant snapshot (a backup for a relevant point in time) based on the immediate ancestor snapshot ‘overwrites’ segments of the immediate ancestor snapshot when storing new or modified data.  While DAYAL does not appear to explicitly disclose each new feature incorporated into the claims, new grounds of rejection in view of newly cited prior art (HAN) have been issued.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 2, 8, 9, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAYAL et al (US Patent 11,086,545) in further view of HAN et al (US PGPub 2012/0110287).

With respect to Claims 1 and 11, DAYAL discloses a method/medium, comprising: 
generating a backup of data for a point in time, by:
performing a synchronization process by reading segments; and
during the synchronization process, generating a delta journal, wherein the delta journal includes chunks corresponding to data overwritten by writes applied to segments that are yet to be synchronized by the synchronization process (Col 38, Line 62 through Col 39, Line 46 – Snapshot S1 is de-duplicated against Snapshot S0 {analogous to ‘reading segments’} to produce an S1 chunk list of data to be uploaded to the cloud bucket in order to upload Snapshot S1 {analogous to a ‘generating a delta journal’} to the cloud bucket);
loading metadata (Fig 16, S0 L1 Chunk List Object 1614) associated with the delta journal (Fig 16, Snapshot S0 1612 – after being generated, the delta journal S1 becomes the ancestor snapshot S0 in which descendant snapshots may then be generated) stored in cloud storage (Fig 16, Cloud Bucket 1610 {analogous to ‘cloud storage’} Col 4, Lines 34-38 – snapshots comprise a point-in-time copy of a set of data; snapshots may be generated as delta representations of a previous snapshot {‘snapshot’ analogous to a ‘delta journal’}; Col 38, Lines 52-56 – the chunk list objects associated with Snapshot S0 is downloaded from the cloud bucket to the storage system {analogous to ‘loading metadata’}), wherein the delta journal and segments are associated with the backup that corresponds to the point in time (Col 4, Lines 45-50 – the process of replicating a local storage snapshot to the cloud may be referred to as a backup; Fig 16, Snapshot S0 comprises chunks {analogous to ‘segments’} at offsets {e.g. 0, 1M, 2M, 3M, …} of the snapshot); 
processing the delta journal to create new delta journals that are based on offsets and segment indexes of the chunks included in the delta journal (Col 38, Line 62 through Col 39, Line 46 – Snapshot S1 is de-duplicated against Snapshot S0 {analogous to ‘processing the delta journal’} to produce an S1 chunk list of data to be uploaded to the cloud bucket in order to upload Snapshot S1 {analogous to a ‘new delta journal’} to the cloud bucket); 
grouping the new delta journals based on the segment indexes (Col 39, Lines 29-31 – the S1 chunk list comprises entries to be uploaded to the cloud bucket, with each entry corresponding to a chunk); 
overwriting the segments based on the new delta journals such that first chunks included in the chunks and associated with a particular segment are applied at the same time (Col 39, Lines 31-46 – data chunk associated with name M was uploaded to the cloud bucket as a new L0 data chunk object while no mappings in the range of 1MB to 2MB offset thus no new data chunks were uploaded for the range of offsets).
DAYAL may not explicitly disclose generating a backup of data for a point in time based on a bitmap, wherein each entry in the bitmap corresponds to a segment of the data and each marked bit corresponds to a segment that has changed in the data, by: performing a synchronization process by reading segments of the data corresponding to the marked bits.
However, HAN discloses generating a backup of data for a point in time based on a bitmap, wherein each entry in the bitmap corresponds to a segment of the data and each marked bit corresponds to a segment that has changed in the data, by: performing a synchronization process by reading segments of the data corresponding to the marked bits (¶[0039] – if a new snapshot for a point of time is needed, a new snapshot delta may be created to indicate changes since taking of a prior snapshot via a bitmap or some other data structure.)
DAYAL and HAN are analogous art because they are from the same field of endeavor of snapshot lineage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DAYAL and HAN before him or her, to modify the process to generate the chunk list of DAYAL to include a bitmap as taught by HAN.  A motivation for doing so would have been to maintain a data structure to track changes between snapshots instead of comparing data between snapshots simplifying the deduplication process.  Therefore, it would have been obvious to combine DAYAL and HAN to obtain the invention as specified in the instant claims.

With respect to Claims 2 and 12, the combination of DAYAL and HAN disclose the method/medium of each respective parent claim.
DAYAL further discloses removing the delta journal from storage (Col 9, Lines 6-25 – the storage system includes a reclamation engine configured to reclaim snapshot data at a bucket of an object store).

With respect to Claims 8 and 18, the combination of DAYAL and HAN disclose the method/medium of each respective parent claim.
DAYAL further discloses removing the delta journal from the cloud storage (Col 9, Lines 6-25 – the storage system includes a reclamation engine configured to reclaim snapshot data at a bucket of an object store).  

With respect to Claims 9 and 19, the combination of DAYAL and HAN disclose the method/medium of each respective parent claim.
DAYAL further discloses wherein the backup corresponds to a point-in-time after the new delta journals are applied to the segments (Col 4, Lines 45-50 – the process of replicating a local storage snapshot to the cloud may be referred to as a backup; Fig 16, Snapshot S0 comprises chunks {analogous to ‘segments’} at offsets {e.g. 0, 1M, 2M, 3M, …} of the snapshot).

Claims 3-7, 10, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAYAL in further view of HAN and KUMAR et al (US Patent 10,452,453).

With respect to Claims 3 and 13, the combination of DAYAL and HAN discloses the method/medium of each respective parent claim.
DAYAL and HAN may not explicitly disclose generating a graph from the segments and the delta journal associated with the backup.
However, KUMAR discloses generating a graph from the segments and the delta journal associated with the backup (Col 2, Lines 41-43 – a representational management service may generate a graph representation indicating the various relationships between the block devices and snapshots).
DAYAL, HAN, and KUMAR are analogous art because they are from the same field of endeavor of snapshot management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DAYAL, HAN, and KUMAR before him or her, to modify the storage service of the combination of DAYAL and HAN to include graphical representations of data as taught by KUMAR.  A motivation for doing so would have been to provide a visual depiction of the relationships between data to a user.  Therefore, it would have been obvious to combine DAYAL, HAN, and KUMAR to obtain the invention as specified in the instant claims.

With respect to Claims 4 and 14, the combination of DAYAL, HAN, and KUMAR disclose the method/medium of each respective parent claim.
DAYAL further discloses looping the segments and looping the new delta journals (Col 38, Line 62 through Col 39, Line 46 – Snapshot S1 is de-duplicated against Snapshot S0 to produce an S1 chunk list of data to be uploaded to the cloud bucket in order to upload Snapshot S1 to the cloud bucket).

With respect to Claims 5 and 15, the combination of DAYAL, HAN, and KUMAR disclose the method/medium of each respective parent claim.
DAYAL further discloses wherein looping the segments includes persisting data of the segments in memory and wherein looping the new delta journals includes downloading the chunks identified in the new delta journals, persisting the chunks in the memory, and determining segment indices for the chunks (Col 38, Line 62 through Col 39, Line 46 – Snapshot S1 is de-duplicated against Snapshot S0 to produce an S1 chunk list of data to be uploaded to the cloud bucket {analogous to ‘persisting the chunks in the memory’} in order to upload Snapshot S1 to the cloud bucket).  

With respect to Claims 6 and 16, the combination of DAYAL, HAN, and KUMAR disclose the method/medium of each respective parent claim.
DAYAL further discloses wherein some of the chunks are associated with more than one index (Col 18, Lines 26-36 – two cloud snapshots may reference the same chunk object in their chunk list).  

With respect to Claims 7 and 17, the combination of DAYAL, HAN, and KUMAR disclose the method/medium of each respective parent claim.
DAYAL further discloses applying the chunks to the segments in memory and storing the segments in the cloud storage (Col 39, Lines 31-46 – data chunk associated with name M was uploaded to the cloud bucket as a new L0 data chunk object).  

With respect to Claims 10 and 20, the combination of DAYAL, HAN, and KUMAR disclose the method/medium of each respective parent claim.
DAYAL further discloses performing a snapshot to obtain the backup (Fig 16, Cloud Bucket 1610 {analogous to ‘cloud storage’} Col 4, Lines 34-38 – snapshots comprise a point-in-time copy of a set of data; snapshots may be generated as delta representations of a previous snapshot {‘snapshot’ analogous to a ‘delta journal’}).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137